CONCURRING Opinion op
Mr. Justice Wolf.
I concur in the foregoing judgment and I concur in the reasoning of the opinion except so far as it seeks to distinguish between the present case and the case of People v. Rivera, 25 P. R. R. 700. In that case I dissented and my reason for dissenting was that no resistance to an officer was involved where a defendant, fearing arrest and conviction, destroyed a bottle of milk. He might perhaps be destroying evidence. I especially agree that section 137 does not punish one whose conduct is merely unexpected, but I maintain that the same reasoning was applicable in the milk case and that the present ease overrules People v. Rivera, supra.